DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17FEB2022 has been entered.
Response to Arguments
The Amendment filed 17FEB2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 103 rejections previously set forth in the Final Office Action mailed 09NOV2021.
Applicant's arguments filed 17FEB2022 have been fully considered. See LAWHEAD C4/L32-42 for teaching of a closed (vacuum sealed) tube that is to remain as such from the time of manufacture until removal of a lighter phase. See also LAWHEAD Fig. 1 #24 and C7/L17-29 for teaching of a septum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the claim sets forth the shape of the float, which is already defined as being cylindrical in claim 1 line(s) 8. The claim is indefinite, because it is unclear how the float can be other shapes as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3,6-14,16-18,22,24-31,33,35,159 are rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of LAWHEAD (US 3814248), and CAMPTON (US 20140287487).
Regarding claims 1-3,6-7,9-10,12-14,22,24,33,159, SPATAFORE teaches a float and tube system for separating a suspension with an internal trap (title, Figs.) including an apparatus for separating blood (C1/L13-22), comprising:
a tube (Fig. 8B #102) defining a channel (tube interior) and capable of receiving a quantity of blood;
a float (e.g. Figs. 7A-C, Fig. 8B #700) having no protrusions (C5/L25-26) and contained within the tube and having a density which is predefined (C3/L28-30) so that the float is maintained at equilibrium between a first layer formed from a first fractional component of the blood and a second layer formed from a second fractional component of the blood (C2/L11-25), wherein the float further has a cylindrical body with a distal portion of the float having a e.g. a curved and/or slanted and/or tapered shape and a proximal portion of the float having an angled surface relative to a longitudinal axis of the float (see also e.g. Fig. 2B); and
a clamp having a compressive members removably positioned upon an external surface of the tube in proximity to the float such that the clamp applies a compressive 
SPATAFORE does not specify the density of the float or a septum. However, LAWHEAD teaches a method and apparatus for fluid collection and/or partitioning (title, Figs.) including a float (Fig. 1 #32) contained within a tube (Fig. 1 #12) and having a density which is predefined of 1.04-1.055 (C7/L49-52), which anticipates the claimed range of 1.0 to 1.1 (or 1.03-1.07) gram/ml so that the float is maintained at equilibrium layers formed from a fractional component of blood (C15/L11-41). Additionally, LAWHEAD teaches the tube is sealed at a proximal end by a septum (Fig. 1 #24; C7/L17-18), where the float is vacuum sealed within the tube via the septum, which makes a clean, sterile closed system free of contamination that allows for sampling (C1/L63-64; C7/L17-29; C11/L39-49; C12/L48-57).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the float of SPATAFORE to have the density of LAWHEAD in order to permit complete physical partitioning of two phases (C15/L35-41) and the septum of LAWHEAD to provide a clean, sterile closed sampling system. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
SPATAFORE teaches the clamp provides axial forces to expand the tube sidewall, which releases the float captured by an interference fit and allowing the float to be removed (C2/L58-C3/L10). SPATAFORE does not teach a clamp which compresses upon the float so as to secure a position of the float relative to the tube prior to use. However, CAMPTON teaches a device, systems and methods for analyzing a target 
a tube (e.g. Fig. 7A #502 made of flexible material; par. [0045]) defining a channel and capable of receiving a quantity of blood; and
a float (e.g. Figs. 7A,5C #504) contained within the tube and having a density which is predefined so that the float is maintained at equilibrium layers formed from a fractional component of blood (par. [0055]); and,
a clamp (Fig. 7A #704) having a compressive member removably positioned in a non-axial direction upon an external surface of the tube in proximity to the float such that the clamp applies a compressive force against the external surface of the tube sufficient to deform the external surface which compresses upon the float so as to secure a position of the float relative to the tube, to create a seal and secure the float against the buoyant forces exerted by the separated fluid for improved phase separation (par. [0054-0056,0058]).
Note that CAMPTON’s removable clamp (par. [0071]) is capable of Applicant’s intended use (“clamp compresses the float prior to use and where the clamp is removed during use”).
Alternatively, note that LAWHEAD teaches limiting movement of the float (spool) during shipping and handling and that one having ordinary skill in the art would recognize a removable clamp as an alternative obvious way to limit movement of the float (C12/L48-57).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of SPATAFORE with a clamp of 
Note that blood and its separate components or layers are the material worked upon, which sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claims 8,16, SPATAFORE teaches the tube may be flexible and the float can be captured within the tube by an interference fit. Furthermore,  the tube sidewall may expand radially to a larger diameter (C2/L58-C3/L2). Therefore an outer diameter of the float contacts an inner surface of the channel. SPATAFORE does not specify the range of the diameter of the tube relative to the float diameter; however, one having ordinary skill in the art would expect the range of the float diameter to be about the claimed range as meeting the function of the float being movable during centrifugation.
Regarding claim 11, the limitation “anticoagulant” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. See also C2/L52-54.
See also SPATAFORE C7/L11.
Regarding claims 17-18, SPATAFORE teaches a first attractive element (i.e. a magnet) embedded within the float and a second attractive element positioned externally of the tube and in proximity to the first attractive element (C5/L18-20; C6/L47-51). 
Regarding claims 25-29, SPATAFORE teaches the float comprises a plurality of polymeric materials (C5/L41-C6/L3) and in combination of LAWHEAD teaches and/or suggests in a weight ratio effective to provide a density of 1.04-1.055, which anticipates the claimed range of 1.0 to 1.1 (or 1.03-1.07) gram/ml (C7/L48).
Regarding claims 30-31, SPATAFORE teaches the float may be rigid (C2/L58-59) and thus teaches the size and shape of the float remain substantially fixed and does not comprise swellable material.
Regarding claim 35, SPATAFORE teaches a layer of red blood cells (Fig. 1 #803; C7/L13). Note that the red blood cells is a material worked upon and does not further limit the device.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of LAWHEAD (US 3814248), CAMPTON (US 20140287487) and LEVINE (US 20160008808).
Regarding claims 20-21, SPATAFORE does not teach a post. However, LEVINE teaches cell concentration devices (title, Figs.) including an apparatus capable of separating blood (par. [0002]), comprising:

a float (Fig. 8 #16) contained within the tube; and,
a post (Fig. 9 #24) which extends within an interior of the tube and into contact against a top surface of the float, capable of maintaining a position of the float within the tube, for the purpose of withdrawing selected components in an improved manner (abstract; par. [0058,0060]);
wherein the post is incorporated within a cap (Fig. 7 #18) removably attachable to an opening of the tube.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of SPATAFORE with a post of LEVINE in order to withdraw selected components in an improved manner. The references are combinable, because they are in the same technological environment of centrifugation float systems. See MPEP 2141 III (A) and (G).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SPATAFORE (US 8632736) in view of LAWHEAD (US 3814248), CAMPTON (US 20140287487) and ABRAHAMSON (US 20120308447).
Regarding claim 23, SPATAFORE is silent as to the float has a surface topography having a texture capable of preventing platelet adhesion. However, ABRAHAMSON teaches a tube and float systems for density-based fluid separation (title, Figs.) wherein the float has a surface topography having a texture (i.e. a smooth surface) capable of preventing platelet adhesion, which allows fluid to flow freely around the float during centrifugation (par. [0004,0014]).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777